                                                                     ------- --                          --~
                                                                       usuc s ! ):~ \'
                                                                                                               -




                                                                      r\t--..._,. . . 1   ~ \    ,'l ~ "'\,., l J
                                                                      L./\.._..,•~      \~'!'i    il_: ·'< l




UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                      oArT: r· i 1LD:
                                                                          . •·.
                                                                     -- ~-·--· - -- -
                                                                                                                    _Slw/2.: 902_
LA TOSHA LEE,
                                   Plaintiff,
                 -against-                                                     19         CIVIL 2751 (LAK)

                                                                                        JUDGMENT
BLACK ENTERTAINMENT TELEVISION, LLC;
FLAVOR UNIT ENTERTAINMENT, INC.;
NICCI GILBERT,
                    Defendants.
-----------------------------------------------------------X

         It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum and Order dated March 6, 2020, plaintiffs copyright

infringement claim is dismissed. Only plaintiffs state law claims remain. The only jurisdictional

basis plaintiff asserts for these claims is supplemental jurisdiction. Other than the previous motion,

there have been no substantial proceedings in this case. No useful purpose would be served by

retaining the state law claims. The Court thus exercises its discretion to dismiss the remaining state

law claims for lack of supplemental jurisdiction. Defendants' motion to dismiss the FAC [DI 44]

is granted.

Dated: New York, New York
       March 6, 2020


                                                                     RUBY J. KRAJICK

                                                                          Clerk of Court
                                                               BY:

                                                                           Deputy Clerk
